DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mirakyan et al. (US 2012/0285693 – cited in previous office action88) in view of Willingham et al. (US 5,142,058).
With respect to independent claim 1, Mirakyan et al. discloses a composition for treating kerogen in a subterranean formation (the Examiner notes, when reading the preamble in the context of the entire claim, the recitation “for treating kerogen in a subterranean formation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), comprising:
a fracturing fluid ([0069]);
at least one biocide dissolved in the fracturing fluid ([0055]-[0057]) and present in a concentration of from about 1- 1000 mg/L ([0056]).  Although silent to the presence as in a Molar concentration range as claimed, given the range suggested by Mirakyan et al. for providing for long term control of microbial growth indicated above, one of ordinary skill in the art would recognize the optimal amount of biocide to include since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and thus, one of ordinary skill in the art would recognize the optimal amount to include in order to obtain a desired extent of control.  
Mirkyan et al. suggests various examples of biocides suitable for use in the disclosed invention, including various oxidizing biocides that include hypochlorites and bromine products, such as bromochlorodimethylhydantoin, dichloroethylmethylhydantoin, trichloroisocyanuric acids or chlorinated hydantoins ([0039]), as well as various additional halogenated compounds ([0044]) amongst others ([0039]-[0047]).  The reference, however, is silent to an N-halosuccinimide as claimed.
Willingham et al. teaches halogenated compounds known for having microbiocidal activity (col. 3, l. 50-51) to include activated halogen compounds, including N-halosuccinimides, such as N-bromosuccinimide and N-iodosuccinimide (col. 3, l. 57-60).  Alternatives thereto include bromochlorodimethylhydantoins, and trichloroisocyanuric acids (col. 3, l. 43- col. 4, l. 8).   Willingham et al. further suggests typical industrial applications of such compositions to include those involving petroleum refining and fuels, encompassing crude oils and hydrocarbons (col. 6, l. 33-46), as well as oilfield injection waters, including those used for fracturing and completion fluids (col. 7, l. 55-58).
Since Willingham et al. suggests the applicability of the treatment fluid components taught therein within oilfield injection fluids, and suggests N-iodosuccinimide as an alternative biocide to the biocides explicitly disclosed by Mirkyan et al., it would have been obvious to one having ordinary skill in the art to try N-iodosuccinimide as the halogenated oxidizing agent in Mirkyan et al. in order to impart biocidal activity to the fracturing fluid disclosed therein.  Additionally, the Examiner notes, the N-iodosuccinimde of Willingham et al. is suggested as a known alternative to those disclosed by Mirkyan et al. and would thereby yield the predictable result of preventing biofouling within the composition disclosed therein.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	Although withdrawn as an alternative species, the Examiner notes, with respect to depending claim 2, Mirakyan et al. discloses the fracturing fluid as an aqueous-based fracturing fluid ([0074]).
	With respect to depending claim 3, Mirakyan et al. discloses wherein the fracturing fluid is a carbon dioxide based fluid ([0069]).

With respect to independent claim 4, Mirakyan et al. discloses a composition for treating kerogen in a subterranean formation (the Examiner notes, when reading the preamble in the context of the entire claim, the recitation “for treating kerogen in a subterranean formation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), comprising:
a polymer ([0050]-[0053]);
at least one biocide ([0055]-[0057]), wherein the biocide is encapsulated in the polymer ([0050]-[0053]); and
a carbon dioxide based fluid ([0069]).
Mirkyan et al. suggests various examples of biocides suitable for use in the disclosed invention, including various oxidizing biocides that include hypochlorites and bromine products, such as bromochlorodimethylhydantoin, dichloroethylmethylhydantoin, trichloroisocyanuric acids or chlorinated hydantoins ([0039]), as well as various additional halogenated compounds ([0044]) amongst others ([0039]-[0047]).  The reference, however, is silent to an N-halosuccinimide as claimed.
Willingham et al. teaches halogenated compounds known for having microbiocidal activity (col. 3, l. 50-51) to include activated halogen compounds, including N-halosuccinimides, such as N-bromosuccinimide and N-iodosuccinimide (col. 3, l. 57-60).  Alternatives thereto include bromochlorodimethylhydantoins, and trichloroisocyanuric acids (col. 3, l. 43- col. 4, l. 8).   Willingham et al. further suggests typical industrial applications of such compositions to include those involving petroleum refining and fuels, encompassing crude oils and hydrocarbons (col. 6, l. 33-46), as well as oilfield injection waters, including those used for fracturing and completion fluids (col. 7, l. 55-58).
Since Willingham et al. suggests the applicability of the treatment fluid components taught therein within oilfield injection fluids, and suggests N-iodosuccinimide as an alternative biocide to the biocides explicitly disclosed by Mirkyan et al., it would have been obvious to one having ordinary skill in the art to try N-iodosuccinimide as the halogenated oxidizing agent in Mirkyan et al. in order to impart biocidal activity to the fracturing fluid disclosed therein.  Additionally, the Examiner notes, the N-iodosuccinimde of Willingham et al. is suggested as a known alternative to those disclosed by Mirkyan et al. and would thereby yield the predictable result of preventing biofouling within the composition disclosed therein.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
With respect to depending claim 5, Mirakyan et al. discloses wherein the polymer is a polymer matrix selected from the group as claimed ([0050]-[0052]).
With respect to depending claim 6, Mirakyan et al. discloses wherein the polymer is an enteric coating selected from the group as claimed ([0051]).
With respect to depending claim 7, Mirakyan et al. discloses wherein the encapsulated biocide, i.e., N-iodosuccinimide in view of Willingham et al., as set forth above, is dissolved in the fluid in an amount in the range of 1 to 1000 mg/L ([0056]), wherein the encapsulated form thereof is present in the wellbore composition in an amount of 0.001-2 weight percent ([0057]).  Although silent to the presence as in pounds per gallon as claimed, given the range suggested by Mirakyan et al. for providing for long term control of microbial growth indicated above, one of ordinary skill in the art would recognize the optimal amount of biocide to include since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and thus, one of ordinary skill in the art would recognize the optimal amount to include in order to obtain a desired extent of control.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Willingham et al..
With respect to independent claim 1, Willingham et al. discloses a composition of treating kerogen in a subterranean formation (the Examiner notes, when reading the preamble in the context of the entire claim, the recitation “for treating kerogen in a subterranean formation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), comprising:
a fracturing fluid (col. 7, l. 55-58); and
at least one N-halosuccinimide selected from the group as claimed (col. 3, l. 57-60), wherein the N-halosuccinimide is dissolved in the fracturing fluid (col. 4, l. 48-50), and wherein the N-halosuccinimide is present in the fracturing fluid in a concentration (col. 4, l. 20-28).
The Examiner notes, although the reference fails to disclose the concentration in the same units as claimed, the broad concentration range of Willingham et al. of 0.0001-99.9% encompasses such a concentration range.  Additionally, the Examiner notes, given the range suggested by Willingham et al., one of ordinary skill in the art would recognize the optimal amount of N-halosuccinimide to include since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and thus, one of ordinary skill in the art would recognize the optimal amount to include in order to obtain a desired extent of control of microorganisms and stabilization of the composition. 
Response to Arguments
Applicant’s amendments with respect to the specification objections have been fully considered.  The objection thereof as previously set forth has been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) as unpatentable over Mirakyan in view of Sturtevant have been fully considered and are persuasive in view of Applicant’s further limiting of the group from which the N-halosuccinimide is selected.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the N-halosuccinimides instantly claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/27/21